DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 06/19/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0258135 A1 (“Shimano”).

Regarding claim 1, Shimano teaches a controller programmed to acquire actual topography data indicating an actual surface of a work target, and replace the actual surface with a design surface (see at least Fig. 5 and [0009]).

Regarding claim 2, Shimano further teaches determine a target design surface including the design surface and indicating a target trajectory of the work implement (see at least Fig. 5 and [0009]).

Regarding claim 3, Shimano further teaches an input device configured to output an operation signal indicating an operation by an operator to the controller, wherein the controller being further configured to vertically displace the target design surface in response to the operation signal from the input device (see at least [0176]).

Regarding claim 4, Shimano further teaches the input device including a raise key and the controller is further configured to raise the target design surface in response to an operation of the raise key (see at least [0277]).

Regarding claim 5, Shimano further teaches the input device including a lower key, and the controller is further configured to lower the target design surface in response to an operation of the lower key (see at least [0277]).

Regarding claim 6, Shimano further teaches smooth the actual topography data, and determine the design surface based on the smoothed actual topography data (see at least Fig. 5).

Regarding claim 7, Shimano further teaches set the design surface acquired by replacing the actual surface as a first design surface, acquire second design surface data indicating a second design surface, and determine the target design surface by selecting a portion that is lower among portions of the first design surface and the second design surface (see at least [0176] and [0277]).

Regarding claim 8, Shimano further teaches an input device configured to output an operation signal indicating an operation by an operator to the controller (see at least Fig. 5 and [0176]), 
the controller being further configured to vertically displace the first design surface in response to the operation signal from the input device and maintain the second design surface (see at least [0277]).

Regarding claim 9, Shimano further teaches acquire an adjustment amount, vertically displace the first design surface in response to the operation signal from the input device, and maintain the second design surface at a position vertically displaced by the adjustment amount (see at least [0277]).

Regarding claim 10, Shimano further teaches an input device configured to output an operation signal indicating an operation by an operator to the controller, wherein the controller being further configured to vertically displace the first design surface and the second design surface in response to the operation signal from the input device (see at least [0277]).

Regarding claim 11, Shimano further teaches a display, wherein the controller being further configured to output a signal to display an image indicating the target design surface on the display (see at least Fig. 5 and Fig. 10).

Regarding claim 12, Shimano further teaches a display, wherein the controller being further configured to output a signal to display an image indicating the actual surface, the target design surface and a current position of the work vehicle on the display, and in the image, display the actual surface in different modes for a portion higher than the target design surface and a portion lower than the target design surface (see at least Fig. 5 and [0176]).

Regarding claim 13, Shimano further teaches control the work implement according to the target design surface (see at least Abstract).

Regarding claim 14, Shimano further teaches acquiring actual topography data indicating an actual surface of a work target; and replacing the actual surface with a design surface (see at least Fig. 5 and [0176]).

Regarding claim 15, Shimano further teaches determining a target design surface including the design surface and indicating a target trajectory of the work implement (see at least Fig. 5 and [0176]).

Regarding claim 16, Shimano further teaches displaying the target design surface on a display (see at least Fig. 5 and [0176]).

Regarding claim 17, Shimano further teaches vertically displacing the target design surface in response to an operation of an input device by an operator (see at least Fig. 5 and [0176]).

Regarding claim 18, Shimano further teaches a work implement; and a controller programmed to acquire actual topography data indicating an actual surface of a work target, and replace the actual surface with a design surface (see at least Abstract, Fig. 5 and [0176]).

Regarding claim 19, Shimano further teaches determine a target design surface including the design surface and indicating a target trajectory of the work implement, and control the work implement according to the target design surface (see at least Fig. 5 and [0077])

Regarding claim 20, Shimano further teaches an input device configured to output an operation signal indicating an operation by an operator to the controller, wherein the controller [[is]] being further configured to vertically displace the target design surface in response to the operation signal from the input device (see at least [0277]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665